Citation Nr: 1818170	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy with active duty from January 1966 to January 1969, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted the Veteran's claim for entitlement to service connection for PTSD and assigned an initial rating of 30 percent.  Jurisdiction of the Veteran's case was subsequently transferred to the RO in Portland, Oregon.  A May 2011 rating decision increased the Veteran's rating for PTSD to 50 percent, effective July 17, 2008.  As the rating provided in the May 2011 decision is still less than the maximum benefit available, the Veteran's claim is properly before the Board.  AB v. Brown, 6 Vet. App. 25 (1993). 

During the course of the appeal, the Veteran raised the issue of entitlement to a TDIU on the basis of his service-connected PTSD.  Accordingly, the Board has jurisdiction over this claim because it is a component of his claim for a higher rating for his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This claim was previously before the Board in August 2016, at which time it was remanded for further development, to include affording the Veteran a new VA examination.  As substantial compliance with the Board's August 2016 remand directives have been completed, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.   The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

2.  The Veteran does not have one disability rated at 60 percent or higher and his only service-connected disability does not by itself render him unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The schedular criteria for entitlement to a TDIU have not been met and entitlement to TDIU on an extraschedular basis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in August 2008, along with additional developmental letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.    

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in September 2016.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104 (a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative have asserted that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased rating claim was certified to the Board after August 4, 2014, DSM-V criteria will be utilized in the analysis set forth below.

With the above criteria in mind, the Board notes that the Veteran has been afforded several VA examinations in connection with his claim.  The first VA examination took place in September 2008.  During this examination, the Veteran endorsed symptoms as difficulties in establishing and maintaining effective work and social relationships, isolation, difficulty sleeping, often feels anxious and worried, and the feeling of being overwhelmed by too many things going on at once.  The Veteran also noted reduced interest in hobbies and activities that he used to enjoy and stated that he had some difficulties remember things in the present.  While the examiner indicated that the Veteran had a normal mental status examination, the examiner opined that overall, the Veteran's PTSD was moderate.  The examiner also noted that the Veteran denied any suicidal or homicidal ideations and denied any signs of psychosis.  See, September 2008 VA examination. 

Prior to the Veteran's next VA examination, the Board notes that the Veteran was evaluated by a private physician in October 2009.  During this examination, it was noted that the Veteran's service-connected PTSD resulted in considerable social impairment and severe occupational impairment.  See, October 2009 private treatment record.  However, the October 2009 examiners opinion offers no supporting rationale to explain her conclusions and therefore, the Board finds this examination is of low probative value. 

The Veteran's next VA examination took place in May 2011.  During this examination, the Veteran continued to endorse similar symptoms as present during his September 2008 VA examination such as difficulty sleeping, feelings of anxiousness, mild memory impairment, isolation, and frequent intrusive thoughts.  The Veteran's judgment and insight were noted to be fair, no obsessive/ritualistic behavior was reported, impulse control was noted to be fair, no history of panic attacks were noted, and no suicidal or homicidal ideations were reported.  Overall, the May 2011 VA examiner opined that the symptoms were at about the same level as indicated during the Veteran's September 2008 VA examination.  The May 2011 VA examiner opined that the Veteran's PTSD was manifested by mild to moderate symptoms with little to no occupation impairment.  See, May 2011 VA examination. 

Prior to the Veteran's next VA examination in November 2014, the Veteran established consistent treatment for his PTSD with VA, to include both group treatment and individual treatment.  The Veteran was consistently noted to have normal mental status examinations in that he was properly groomed, his thought process was linear, his insight and judgment were noted to be fair, and there was no evidence of any suicidal or homicidal ideation or psychosis.  See, post-service treatment notes dated June 2010. August 2010, September 2010, November 2011, January 2011, May 2014, July 2014.  On several occasions, the Veteran's symptoms were noted to be severe and resulting in "significant functional impairment."  See, post-service treatment records dated September 2010, May 2011.  However, the Board finds that overall, the Veteran's VA treatment records reflect moderate symptomatology. 

The Veteran was next afforded a VA examination in November 2014.  During this examination, the VA examiner opined that overall, the Veteran's PTSD was manifested by moderate occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms were reported as depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted to have intact insight, his thought process was linear, goal directed and future oriented.  There were no reported delusions, no homicidal or suicidal ideations, and the Veteran's attention, language, and memory all appeared to be within normal limits.  Additionally, with respect to occupational impairment, the November 2014 VA examiner concluded that the Veteran's PTSD symptoms were "not severe enough to preclude any type of competitive employment ... although he will not do well in high stress work environments or in situations that require significant social interactions."  See, November 2014 VA examination. 

The Veteran's most recent VA examination took place in September 2016.  Following a review of the Veteran's claims file, the examiner concluded that the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed similar symptoms during this examination as he had for the past VA examinations, to include depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The September 2016 VA examiner noted that these symptoms manifested as mild to moderate in their severity.  During this examination, the Veteran was noted to be well-groomed, he was able to answer questions appropriately, he could recall remote events, and his thoughts were logical and goal directed.  There were no signs of hallucinations or delusions and the Veteran's attention and memory were noted to be intact.  See, September 2016 VA examination. 

As stated previously, in order to be granted a higher disability evaluation of 70 percent, occupational and social impairment with deficiencies in most areas must be shown.  A 100 percent rating is warranted when there is total occupational and social impairment.  The Board finds that the Veteran is not entitled to a rating in excess of 50 percent because he does not endorse the symptoms that are required for a 70 or 100 percent rating.  More specifically, the Veteran was consistently noted during his VA treatment and VA examinations to be well-groomed, his speech was found to be coherent, logical, and clear, and his thought process, attention, concentration and memory were all found to be grossly intact; all of which are symptoms contemplated by the Veteran's current 50 percent rating.  The Veteran also denied any suicidal or homicidal ideations during this time and his judgment was consistently noted to be fair.  There was also no indication that the Veteran displayed any symptoms associated with a 100 percent rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  

Overall, the Board finds that the Veteran's PTSD symptoms are manifested by occupational and social impairment with symptoms such as: impairment of short term memory, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, isolation, and chronic sleep impairment.  Accordingly, the Board finds that the preponderance of the evidence of record indicates that the Veteran's overall disability more closely approximates the criteria for his current rating and is therefore against a rating in excess of 50 percent.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

III.  TDIU 

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by his employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran and his representative assert that he is entitled to a TDIU because he is unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.  

The Veteran is only service-connected for one disability and that is his PTSD, which is rated at 50 percent disabling.  As stated above, in order to meet the schedular criteria under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  Accordingly, the Board finds that the Veteran does not meet the schedular criteria for a TDIU. 

With respect to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board notes that it was first reported that the Veteran was unable to work due to his service-connected PTSD in a September 2014 Statement of Representative in Appeals Case.  The Veteran formally a filed a claim for entitlement to a TDIU in December 2014.  On his application, the Veteran indicated that he had a bad back and poor eyesight, but did not mention his service-connected PTSD as a reason for his application.  See, December 2014 Veteran's Application for Increased Compensation Based on Unemployability.  

Additionally, pursuant to the Board's August 2016 remand directives, the Veteran's claim was referred to the Director of Compensation for extra-schedular consideration for the claim for entitlement to a TDIU.  Following a review of the Veteran's claims file, the Director concluded that the evidence of record did not establish that the Veteran was unable to secure and follow substantially gainful employment because the there was no evidence to demonstrate that the Veteran falls within the disability picture as contemplated by 38 C.F.R. § 4.16(b).  In coming to this conclusion, the Director noted that the Veteran told the May 2011 VA examiner that he had not worked since March 2008 due to back pain.  The Director also noted the medical opinion from the Veteran's September 2016 VA examination in which the VA examiner concluded that the Veteran would experience little if any functional impairment in his ability to secure or sustain substantially gainful employment based on his service-connected PTSD.  

In the present case, the Board concurs with the Director's determination that a TDIU is not warranted on an extra-schedular basis.  The Veteran was previously employed as a mechanic and appears to have stopped working due to his back pain and there is no indication that he is unemployable solely due to impairment from his PTSD.  He was able to maintain employment for many years for his discharge from active duty despite having displayed symptoms of PTSD as early as 1989.  Furthermore, there is no competent or credible medical evidence of record to indicate that the Veteran is completely unable to work, even if his service-connected PTSD would result in some occupational impairment.  

Ultimately, the question of whether a Veteran is entitled to TDIU is one for the adjudicator.  In coming to the conclusion that entitlement to a TDIU is not warranted, the Board acknowledges that the Veteran has consistently reported anger and irritability as being reasons that he is unable to substantially follow gainful employment.  However, the Board notes there is no indication that the Veteran has been unable to work as a mechanic due to his service-connected PTSD, but rather due to his back pain.  The Board emphasizes that the sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to warrant a TDIU.  The degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. §§ 4.1, 4.15 (2017). 

For the reasons stated above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's only service-connected disability precludes him from obtaining or maintaining substantially gainful employment consistent with his education and experience.  He is capable of working in a position that requires limited social interaction in a low stress environment, and accordingly, the Board finds that the Veteran does not meet the schedular criteria for a TDIU and entitlement to a TDIU on an extra-schedular basis is not warranted. 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU on both a schedular and extraschedular basis is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


